Buchanan, J.
The defendant is appellant from a judgment condemning him to pay one hundred and fifty dollars damages for a very gross slander of the chastity of plaintiff, who is a married woman, and whose behavior is proved to be correct
The defendant relies in this court entirely on the want of a statement of reasons in the written judgment of the District Court.
The judgment reads as follows: “ After hearing evidence and argument of counsel, for the reasons assigned in open court, it is adjudged and decreed,” &c.
We think this satisfies the requirement of the Article 12 of the Constitution of the State, that Judges shall “ in all cases adduce the reasons on which their judgment is founded.”
Judgment affirmed, with costs.